  Case 1:19-cr-02032-SMJ           ECF No. 139        filed 02/12/20      PageID.444 Page 1 of 1




      United States District Court, Eastern District of Washington
                             Magistrate Judge John T. Rodgers
                                          Yakima

 USA v. JAMES DEAN CLOUD                                   Case No. 1:19-CR-2032-SMJ-1

        Yakima Video Conference (JTR @ Spokane; Counsel and Defendant @ Yakima)
                   The Defendant agreed to appear via video conference.

 Arraignment on 2ND Superseding Indictment:                                                   02/12/2020


 ☒ Pam Howard, Courtroom Deputy [Y]                   ☒ Thomas Hanlon, US Atty
 ☒ Melissa Orosco, Courtroom Deputy [S]               ☒ Lorinda Youngcourt and Jeremy Sporn,
                                                        Defense Atty
 ☒ Erica Helms, US Probation / Pretrial               ☒ Interpreter NOT REQUIRED
   Services Officer
 ☒ Defendant present ☒ in custody USM                 ☐ Defendant not present / failed to appear
                     ☐out of custody

 ☒    Rights given                                    ☒    Defendant continued detained
 ☒    Acknowledgment of Rights filed                  ☐    Conditions of release as previously imposed
 ☒    Defendant received copy of charging document
 ☒    Defendant waived reading of charging document
 ☐    Charging document read in open court

                                             REMARKS
        Defendant appeared in full restraints. Defense objects to the use of restraints. USA argues
Magistrate Judge Dimke has previously ordered this Defendant remain in restraints for the purposes of
magistrate hearings in this courtroom. Defense will file a formal motion after the proceeding today and
Defendant agrees to proceeding with this hearing today while in restraints. Defendant advised of rights
and the allegations contained in the charging document.
        The Defendant acknowledged to the Court that his true and correct name is: JAMES DEAN
CLOUD.
        “Not guilty” plea entered.
        Discovery to be provided pursuant to the local rule on discovery.
        Defense advised the Court Defendant has not yet had an opportunity to review discovery at the
Yakima County Jail after 3 weeks of requests. Defense asked that the Court order the Jail to allow
Defendant access to a computer or the Defendant be brought to the U. S. Marshal’s office and be provided
computer access to do so. The Court advised Defense to file a formal motion for consideration.

The Court ordered:
        1. Matters involving detention have been previously heard and determined. Issue of detention
           not before the Court. Pre-existing Order of Detention will remain in full force.
        2. Defendant shall be detained by the U. S. Marshal until further order of the Court.


Digital Recording/Y‐102               Time: 2:37 p.m. – 2:50 p.m.                                   Page 1
